Citation Nr: 0121046	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  00-21 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial disability evaluation for 
low back strain with radiculitis, without neurological 
deficits, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. L. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to July 
1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection for low 
back strain with right radiculitis, without neurological 
deficits, and assigned an initial rating of 20 percent, 
effective May 1999.

In April 2001, the veteran testified before the undersigned 
Board Member.  A copy of the transcript of that hearing is of 
record.


REMAND

Essentially, the veteran contends that his service-connected 
lower back condition is more severely disabling than 
currently evaluated, and therefore, warrants the assignment 
of a rating evaluation in excess of 20 percent disabling; 
that the last VA examination of June 2000 was inadequate in 
failing to adequately assess functional impairment, pain and 
functional loss under DeLuca v. Brown, 8 Vet. App. 202 
(1995), and impairment in employment; and that his disability 
should be separately rated under diagnostic code 5293 
(intervertebral disc syndrome), consistent with the decision 
of the United States Court of Veterans Appeals (Court) in 
Bierman v. Brown, 6 Vet.App. 125 (1994).

In his March 2000 notice of disagreement, the veteran 
reported an increase in the severity of his low back disorder 
with constant pain and back spasms.  He also indicated having 
trouble "holding onto" his job.  After receiving the 
veteran's notice of disagreement in April 2000, the RO 
requested another VA examination in June 2000.  There is no 
indication in this examination report, or in the record, that 
any neurological examinations or evaluations assessing 
functional impairment and functional loss were done.

In the April 2001 hearing before the Board, the veteran 
asserted through his representative that there was an 
increase in the severity of his disability, functional 
impairment in employment, muscle spasms, limitation of 
motion, back pain, right leg pain and neurologic symptoms.  
He also contended that his disability should be separately 
rated under the criteria for intervertebral disc syndrome, 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000), and requested 
re-adjudication in light of the Court's decision in Bierman 
v. Brown, 6 Vet. App. 125 (1994).  In an appellate brief 
filed in June 2001, the veteran reiterated prior requests for 
re-evaluation of his claim for pain and functional loss 
consistent with DeLuca v. Brown, 8 Vet. App. 202 (1995).

Except for the VA examination in June 2000, no subsequent 
medical treatment or examination reports appear in the claims 
file.  There is no indication in the record that any medical 
examinations were ever conducted for evaluation of functional 
impairment, functional loss, or for assessment of a separate 
rating of the low back disorder under other diagnostic codes.  
The June 2000 examination report does not provide an adequate 
assessment of functional impairment due to the service-
connected disability, to include limitation of motion due to 
pain and weakness, on repeated use, and during flare ups.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2000).  Moreover, the neurological findings 
on the June 2000 examination are inadequate for separate 
ratings purposes, and the examiner did not provide an opinion 
concerning the impact of the disability on the veteran's 
ability to work. 

Accordingly, it is necessary to provide the veteran an 
appropriate VA examination to evaluate the current severity 
of his service-connected low back disorder, since he has 
indicated that the condition has worsened.  See Snuffer v. 
Gober, 10 Vet. App. 400, 402-403 (1997); see also Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination).  
The Board is not competent to render medical determinations 
that are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, given that the 
veteran contends that his low back disorder has increased in 
severity, and affects his employment, and the medical 
evidence of record is incomplete as to assessments of 
functional loss and impairment, remand is necessary.

Additionally, during the pendency of this claim, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date. See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2096-2099 (2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107.  
Furthermore, the Secretary is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(d)).  The RO has not 
yet considered the veteran's claim in the context of the new 
law.  Nor has the veteran had an opportunity to address his 
claim in that context.  In view of the above, the RO will 
have the opportunity to comply with the new law, and to avoid 
the possibility of prejudice.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

Therefore, in order to afford the veteran due process and 
insure that the record before the Board is complete, this 
case is REMANDED to the RO for the following actions:

1. The RO should contact the veteran through 
his accredited representative and obtain 
any recent medical treatment records which 
have not been made part of the record in 
this case.  Any such medical treatment 
records so obtained should be associated 
with the veteran's claims folder.  The 
Board emphasizes that records generated by 
VA facilities that may have an impact on 
the adjudication of a claim are considered 
constructively in the possession of VA 
adjudicators during the consideration of a 
claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998);  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

2. The RO should also schedule the veteran for 
appropriate VA examination of the lumbar 
spine.  The examiner should be provided a 
copy of this remand together with the 
veteran's entire claims folder, and the 
examiner should specifically indicate that 
he or she has reviewed the claims folder.  
All necessary tests, including x-rays and 
neurological examinations if indicated, 
should be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The examiner 
should identify all residuals attributable 
to the veteran's service-connected low back 
disorder, to include any radiating 
neuropathy into the lower extremities, or 
the presence of any symptomatology under 
intervertebral disc syndrome, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2000).  (1) 
The examiner should note range of motion 
measurements for the lumbar spine in all 
planes and should state what is considered 
normal range of motion.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is 
likely to be additional range of motion 
loss due to any of the following should be 
addressed: (a) pain on use, including 
during flare-ups; (b) weakened movement; 
(c) excess fatigability; or (d) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the lumbar spine is used repeatedly.  All 
limitation of function must be identified.  
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the report. 38 
C.F.R. §§ 4.40, 4.45 (2000).  (2) Any 
indications that the veteran's complaints 
of pain or other symptomatology are not in 
accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.  
(3) The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

3. Prior to readjudicating the issues, as 
outlined in the foregoing instructions, the 
RO must review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  In addition, 
the application of all pertinent Diagnostic 
Codes should be considered, and all other 
applicable VA regulations should be 
specifically discussed.

4. The RO should also ensure that all 
development requested by the Board has been 
completed in full, to the extent possible.  
If not, corrective action should be taken.  
Specific attention is directed to the 
examination reports.  If the requested 
examinations do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2000); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).

5. The RO must then readjudicate the veteran's 
claims, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  See Bierman v. 
Brown, 6 Vet. App. 125 (1994); DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§ 4.40 (2000).  Consideration should also 
be given to assigning "staged ratings" 
pursuant to Fenderson v. West, 12 Vet. App. 
119 (1999).

6. If the decision with respect to the claim 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
this case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purpose of this REMAND is to accomplish 
additional development and adjudication, and it is not the 
Board's intent to imply whether the benefits requested should 
be granted or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



